DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claims 1,10: Prior art of record does not teach a device activation module configured to permit users to activate a charger selected from the plurality of portable chargers following a receipt of collateral provided by the user via a client device, the device activation resulting in charging power being made available at both the wireless charging output and the plug-in DC charging output and a system monitoring module configured to provide the system operator with information concerning an operational status of each of the plurality of portable chargers included in the plurality of portable chargers, the operational status including at least one of: usage statistics for each of the respective portable chargers, a projected life of the internal battery included in each of the respective portable chargers, and a current charge status of the internal battery included in each of the respective portable chargers. 
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-9, 11-20, and 23-31 are each dependent from one of claims 1, 12, or 22, and are therefore allowed under the same rationale.  
USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/              Primary Examiner, Art Unit 2435